Citation Nr: 1023240	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left 
orchiectomy (loss of left testicle).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1960 to 
July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

By way of a June 2008 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated a July 2007 
decision by the Board that had denied the Veteran's claim to 
reopen service connection for a left orchiectomy.  The 
Court's order followed a joint motion for remand.  A May 2009 
Board remand directed the agency of original jurisdiction 
(AOJ) to accomplish the directives of the June 2008 Court 
order, which entailed sending the Veteran additional 
notifications.  


FINDINGS OF FACT

1.  By a November 1977 rating decision, the RO denied service 
connection for loss of left testicle; the Veteran did not 
appeal.

2.  Evidence received since the November 1977 rating decision 
is new to the record, but does not by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a left 
orchiectomy has not been received.  38 U.S.C.A. §§ 1131, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2003 and July 2009.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, any timing errors have been cured by 
the RO's subsequent actions.  Id.)  Specifically regarding 
VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim.

Finally, a July 2009 letter to the Veteran notified him of 
VA's inability to obtain records from the Fransen-Kulb-
Chalian Urology Group concerning his treatment there in 1998.  
This 2009 notification letter informed the Veteran that in 
July 2003, the RO requested the relevant records from the 
Fransen-Kulb-Chalian Urology Group; however, a response 
received in August 2003, indicated that records were only 
kept for seven years, thereby implying that no records were 
available.  The July 2009 letter also noted that a December 
2003 rating decision had informed the Veteran that a request 
for records from the Fransen-Kulb-Chalian Urology Group was 
made in July 2003, but that the records were only kept for 
seven years.  Lastly, this 2009 letter informed the Veteran 
that if he had any records from the Fransen-Kulb-Chalian 
Urology Group, to send the records to the AOJ; otherwise, his 
claim would be decided based on the evidence of record.  The 
Board finds that this July 2009 letter to the Veteran fully 
complies with 38 C.F.R. § 3.159(e)(1), as it provides proper 
and complete notice to the Veteran regarding VA's inability 
to obtain the specified records, provides the Veteran with 
the opportunity to submit the records, and informs him that 
the claim will be decided based on the evidence of record if 
no further records were submitted.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and provided an examination in furtherance of his claim.  As 
no new and material evidence has been received (see below 
discussion), a VA examination is not warranted.  See 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA is 
not required to provide a medical examination or opinion).  
Nevertheless, a VA examination was obtained in March 2004.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate, as it was 
predicated on a full reading of the service treatment records 
(STRs), and private medical records in the Veteran's claims 
file, and considered all of the pertinent evidence of record, 
including a private medical record dated in 1977 that 
directly pertains to the etiology of the Veteran's loss of 
his left testicle.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  In summary, VA has no duty to 
inform or assist that was unmet.

II. Claim to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  By way of a November 1977 rating decision, the RO 
denied service connection for loss of the left testicle.  The 
Veteran did not appeal this decision; consequently, this 1977 
rating decision became a final decision.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  As such, new 
and material evidence must be submitted in order to reopen 
the claim of service connection.  See 38 U.S.C.A. § 5108 
(West 2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the November 1977 denial of service connection, and that also 
raises a reasonable possibility of substantiating the claim 
that the Veteran's loss of his left testicle is attributable 
to an in-service disease or injury.

At the time of the November 1977 denial, the relevant 
evidence of record consisted of the Veteran's contention that 
he had a hernia of the left testicle in 1962 (see October 
1977 Application for Compensation), the Veteran's STRs, which 
contain a May 1962 entry noting that the Veteran jumped from 
a box approximately eight feet high with no apparent injury, 
but the following morning noticed pain in the right inguinal 
region extending to the base of the right testicle.  
Examination revealed a slight varicocele on the left; 
testicles were found to be normal, and no hernia was present.  
The Veteran was discharged with the impression of left 
spermatocele.  His July 1984 discharge examination revealed a 
normal genitourinary evaluation.

Also of record at the time of the 1977 denial were medical 
records from Mennonite Hospital where the Veteran's 
orchiectomy was performed in October 1977.  The records 
include an August 1977 consultation report by J. S., M.D., an 
August 1977 case history and discharge summary by H. M., 
M.D., and an October 1977 case history and discharge summary 
by J.S., M.D.  The August 1977 consultation report noted that 
five days earlier, after the Veteran was at work and did a 
lot of heavy lifting while cutting tree limbs, he noticed 
increased soreness in the left testis, which then began 
swelling.  The August 1977 discharge summary reflects a final 
diagnosis of acute left epididymo-orchitis, and an October 
1977 discharge summary by Dr. S. noted that an orchiectomy 
was performed, and that the culture of the testis revealed e-
coli.  The discharge diagnosis was chronic left epididymo-
orchitis, e-coli organism.

Evidence received since the prior final denial in 1977 
consists of records from Mennonite Hospital dated in October 
1977, including an operation report and tissue report by 
Y.K., M.D., both received by VA in February 2004.  The record 
also includes a VA genitourinary examination report dated in 
March 2004.

While all of the evidence received since the previous denial 
of service connection for left orchiectomy is new in the 
sense that it was not of record at the time of the earlier 
denial, it is not material because, by itself or when 
considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the new evidence does not raise a 
reasonable possibility of substantiating the claim because 
none of it shows a relationship between the removal of the 
Veteran's left testicle and the 1962 in-service incident when 
the Veteran fell eight feet; or more generally, a 
relationship between his 1977 orchiectomy and military 
service.

In fact, what little new evidence there is tends to disprove 
the Veteran's claim.  Specifically, the March 2004 examiner 
stated that the left orchiectomy performed in October 1977 
was not related to the in-service injury that occurred in May 
1962.  The examiner noted that the 1962 examination showed a 
normal testicle with a tender firm lump in the upper 
posterior pole of the left testicle diagnosed as 
spermatocele.  Further, the examiner noted that in 1977 the 
Veteran presented to a private physician with complaints of a 
swollen left testicle after heavy lifting and exertion, at 
which point he was diagnosed with chronic epididymo-orchitis 
related to an e-coli organism.  The clinician noted that this 
problem is what subsequently led to a left orchiectomy.  The 
examiner explicitly opined that there was no correlation 
between the 1962 in-service incident and the 1977 
orchiectomy.  

The only other relevant evidence received since the previous 
denial consists of operation and tissue reports dated in 
October 1977 from the Mennonite Hospital. These reports only 
reveal the details of the operation that removed the 
Veteran's left testicle and do not discuss a relationship 
between the Veteran's left testicle removal and his in-
service injury.

In sum, the evidence received since the November 1977 denial 
does not suggest a correlation between the Veteran's in-
service injury and the loss of his left testicle.

The Board has considered the Veteran's contentions that the 
loss of his left testicle is related to his active duty 
service but, while the Veteran is competent as a layman to 
describe any symptoms he experiences, there is no evidence of 
record showing that he has the specialized medical education, 
training, and experience necessary to render a competent 
medical opinion as to the etiology of his disability (in this 
case, the loss of his left testicle).  Espiritu v. Derwinski, 
2 Vet App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2009).  
Consequently, the Veteran's own assertions as to the etiology 
of his left orchiectomy are not material.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for loss of left testicle has not been 
received, and the application to reopen will therefore be 
denied.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for left 
orchiectomy (loss of left testicle), the application to 
reopen is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


